Citation Nr: 0711681	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-07 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD) with major depressive disorder, 
evaluated as 50 percent disabling from July 2, 2002, to 
August 17, 2006, and 70 percent disabling from August 18, 
2006.  

Entitlement to total disability rating based on individual 
unemployability (TDIU) due to PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Samadani, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In April 2005, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing has been associated with the 
claims folder.

During the course of the appeal, the originating agency 
granted a higher initial rating of 50 percent for the 
veteran's PTSD, effective July 2, 2002, and a higher initial 
rating of 70 percent for the veteran's PTSD, effective August 
18, 2006.  This action has not satisfied the veteran's 
appeal.


FINDINGS OF FACT

1.  From the period July 2, 2002, to August 17, 2006, the 
veteran's PTSD is manifested by depression, suicidal 
ideations, and increased difficulties at work.

2.  From August 18, 2006, the veteran's PTSD is manifested by 
social isolation, withdrawal, suicidal ideation, difficulty 
adapting to stressful situations, the inability to establish 
and maintain effective relationships, but absent total social 
impairment.

3.  The veteran's service-connected PTSD precludes him from 
obtaining or maintaining any form of substantially gainful 
employment consistent with his education and occupational 
background.
CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 
percent for PTSD have been met for the period from July 2, 
2002, to August 17, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for an initial disability rating in excess 
of 70 percent for PTSD have not been met for the period 
beginning August 18, 2006.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2006).

3.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a higher initial disability rating for 
his service-connected PTSD.  The Board will initially discuss 
certain preliminary matters, and will then address pertinent 
law and regulations and their application to the facts and 
evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The originating agency provided the veteran with the notice 
required under the VCAA by letters mailed in August 2002, 
October 2002, and October 2003.  The veteran was also 
provided with the requisite notice with respect to the 
effective-date element of his claim in an August 2006 letter.  

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining his service medical records 
and VA and private treatment records.  In addition, the 
veteran was afforded VA examinations in January 2003, 
December 2003, and August 2006.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulation.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
AMC readjudicated the veteran's claim in October 2006.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency of the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2006).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2005); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co- 
workers)."  Id.

The pertinent evidence of record from July 2002 consists of 
statements by his wife and friend, outpatient treatment 
records from Kaiser Permanente, and VA examination reports.  

Period from July 2, 2002, to August 17, 2006

In August 1996, the veteran was referred for a psychiatric 
evaluation at Kaiser Permanente because he was experiencing 
grief and depression from his son's suicide that was not 
resolving.  The physician noted that he was well groomed and 
his affect was anxious and ruminating.  He had no suicidal 
ideation and his memory was intact.  The veteran noted that 
he had work-related stress.  He also referees soccer.  He was 
prescribed Prozac and recommended for a psychotherapy 
session.

In September 1996, the veteran was treated at Kaiser 
Permanente for depression and insomnia.  The physician noted 
that the veteran was "feeling a little better."  The 
veteran was prescribed Prozac for his symptoms of depression 
and Temazepam for his insomnia.  

In October 1996, the veteran was treated at Kaiser Permanente 
for depression and mild insomnia.  The physician noted that 
the veteran's major depression was largely in remission.  The 
physician continued the veteran's prescriptions for Prozac 
and Temazepam.  

In a January 2003 VA examination, the veteran presented 
neatly dressed.  He complained of nightmares once or twice 
per week and mild panic attacks which last 10 to 15 minutes.  
The veteran also noted intrusive memories of experiences in 
combat and increased startle responses.  The veteran stated 
that he felt emotionally removed from his family and 
associates.  The veteran's mood was mildly depressed and his 
affect was somewhat appropriate, but extremely reserved 
throughout the interview.  His short-term memory was intact.  
The veteran's thought process is goal directed, but he admits 
to chronic thoughts of suicide.  He denied hallucinations.  
The examiner opined that the veteran has increased baseline 
arousal, extreme emotional detachment, frequent re-
experiencing of traumatic events in Vietnam, and general 
avoidance behavior of items and environment, which recall 
these memories.  The examiner also noted that the veteran has 
been able to work fulltime but performs best when he has 
little exposure to frequent criticism and supervision.  The 
examiner noted that the veteran has had difficulties relating 
to co-workers and supervisors.  A GAF score of 58 was 
assigned for the veteran's PTSD, and a GAF score of 52 was 
assigned for his major depressive disorder.

At a December 2003 VA examination, the examiner noted that 
the veteran's affect seemed sad.  The veteran reported his 
mood to be "depressed and anxious."  He was anxious about 
having to retire in the future.  The veteran stated that his 
sleep was fair to poor and that he wakes up three to four 
times a night.  He reported having nightmares three to four 
times a week.  The veteran reported that his concentration 
has been worse and that his short and long term memory is 
poor; he only remembers fragments of information from 
conversations at work.  He denied homicidal or suicidal 
ideation.  He has an increased startle reflex and 
hypervigilance.  The examiner opined that the veteran 
continues to describe symptoms that are consistent with PTSD 
and a major depressive disorder and that the veteran's 
depression is linked to PTSD.  The examiner asserted that the 
veteran was capable of employment, especially at a sedentary 
job with minimal supervision.  A GAF score of 52 was 
assigned.  

The Board finds that the criteria for the next higher rating 
of 70 percent are met during the period prior to the August 
2006 VA examination.  The veteran has been suffering from 
depression which has required him to take medication since 
1996.   In the January 2003 examination, the veteran admitted 
to having chronic thoughts of suicide.  The examiner also 
noted in this examination that the veteran has had 
difficulties relating to co-workers and supervisors.  The 
examiner opined that the veteran performs best when he has 
little exposure to frequent criticism and supervision.  In 
the December 2003 examination, the examiner opined that the 
veteran should work at a sedentary job with minimal 
supervision.  The veteran also has few relationships and 
avoids others.  

Based upon a review of all of the pertinent evidence for this 
period, the Board is satisfied that the social and 
occupational impairment from the veteran's PTSD has more 
nearly approximated a 70 percent rating than the reduced 
reliability and productivity required for a 50 percent 
rating.  Accordingly, a 70 percent rating is warranted for 
this period.  

Period beginning August 18, 2006

The veteran's most recent VA examination took place in August 
2006.  The veteran was evaluated by the same psychiatrist who 
examined him in December 2003.  The veteran reported that he 
referees high school soccer games about four months out of 
the year, which he enjoys doing.  The veteran has been 
married for 35 years and his wife has accepted that the 
veteran is "always quiet."  He presented clean-shaven and 
with no impairments in his communication.  His thought 
process was linear and goal directed.  The veteran noted that 
he does most of the cooking and cleaning.  His affect was 
sad, and he became tearful at times during the examination.  
The veteran reported his mood as being "more isolated, no 
motivation" overall.  His sleep is poor because of 
nightmares, and he gets about six and half hours of broken 
sleep a night.  The veteran complained that his concentration 
is poor and his short-term memory is bad.  He had suicidal 
thoughts a few months before the examination but denied 
suicidal ideation at the time of the examination.  He also 
denied symptoms of hallucinations.  He has an increased 
startle reflex and hypervigilance.  The examiner opined that 
he did not think that the veteran is employable because his 
social isolation, concentration difficulties with short-term 
memory issues, and lack of respect for authority and trusting 
people would interfere with gainful employment.  The examiner 
noted that the veteran's symptoms have worsened since his 
last evaluation.  The examiner assigned an overall score of 
47 indicating that the veteran cannot work.

The Board finds that the criteria for the next higher rating 
of 100 percent is not met or approximated during this period.  
The veteran has not shown symptoms of gross impairment in 
thought processes or communication.  In fact, the examiner 
noted that his thought process was linear and goal directed.  
He denied symptoms of hallucinations.  Also, no grossly 
inappropriate behavior was noted.  The veteran was not a 
persistent danger to himself or others.  Although he 
mentioned that he had suicidal ideation in the past, he did 
not have suicidal ideation at the time of the examination.  
The veteran does have the ability to perform activities of 
daily living.  The veteran noted that he does most of the 
cooking and cleaning.  Also, he presented clean-shaven to the 
examination.  There is no evidence that the veteran is 
disoriented to time or place, although he does have short-
term memory loss.  There is no evidence, however, that the 
veteran's memory loss is so severe that he forgets names of 
close family members, his own occupation or his own name.  
The examiner opined that the veteran is not employable due to 
his social isolation, concentration difficulties with short-
term memory issues, and lack of respect for authority and 
trusting people.  Additionally, the veteran is not totally 
socially impaired as he referees soccer games and has been 
married for 35 years.

The examination reports show that the veteran has been 
assigned a GAF score of 47 which is reflective of serious 
impairment and consistent with a 70 percent evaluation.  
Therefore, based on all of the foregoing, the Board concludes 
that an increased rating is warranted for the first period 
but that the preponderance of the evidence is against the 
veteran's claim for the second period beginning August 18, 
2006 and an increase in the disability ratings for that 
period is not warranted.  

TDIU

In a September 2005 statement, the veteran also claims that 
he should be granted a total disability rating based on 
individual unemployability due to his PTSD.  The veteran's 
service-connected PTSD is rated as 70 percent disabling.  
Therefore, he meets the minimum schedular criteria for 
consideration of a total rating based on individual 
unemployability due to service-connected disabilities.  In 
the August 2006 examination for PTSD, the examiner opined 
that the veteran is not employable even at a sedentary job 
with minimal supervision and little interaction with the 
public.  The examiner noted that the veteran's social 
isolation, concentration difficulties with short-term memory 
issues, and lack of respect for authority and trusting people 
would interfere with gainful employment.  The Board finds 
that the veteran should be granted a total disability rating 
based on individual unemployability due to his PTSD and an 
effective date should be assigned.

Staged Ratings and Extra-schedular Consideration

The Board notes that he veteran's service-connected PTSD with 
major depressive disorder is currently assigned staged 
ratings for separate periods of time based on the facts 
found.  Fenderson,  12 Vet. App. at 126.

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his service-connected PTSD and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, the Board 
believes the criteria for a 70 percent for the first period 
is met.  However, there is no indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by a 70 percent evaluation 
during either period.  Accordingly, the Board has concluded 
that referral of this case for extra-schedular consideration 
is not in order.  
	


ORDER

Entitlement to a higher initial disability rating of 70 
percent for PTSD with major depressive disorder is granted 
for the period of July 2, 2002 to August 17, 2006, subject to 
the criteria applicable to the payment of monetary benefits.

Entitlement to a higher initial disability rating for PTSD 
with major depressive disorder is denied for the period 
beginning August 18, 2006.

Entitlement to a total disability rating based on individual 
unemployability due to PTSD, is granted subject to the 
criteria governing the award of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


